11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Cody Allen Couch,                            * From the 90th District Court
                                               of Stephens County,
                                               Trial Court No. F35270.

Vs. No. 11-18-00046-CR                       * August 30, 2018

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.